

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


This Amendment No. 1 (“Amendment”), dated as of March 27, 2009 (the “Effective
Date”), hereby amends the Employment Agreement dated June 1, 2005 (“the
Agreement”), by and between AmTrust North America, Inc., 59 Maiden Lane, 6th
floor, New York, New York, a Delaware corporation (the “Company”) and Michael J.
Saxon, and individual residing at 514 Brookstone Court, Copley, Ohio 44321
(Executive”).


WHEREAS, in consideration of good and valuable consideration, which is  hereby
acknowledged, the Company and Executive desire to amend the Agreement as set
 forth herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.     Section 5 (Disability) of the Agreement is hereby deleted and replaced in
its entirety with the following:



5.    Disability.     In the event that Executive shall be unable to perform
because of illness or incapacity, physical or mental, all the functions, duties
and responsibilities to be performed by him hereunder for a consecutive period
of two (2) months or for a total period of three (3) months during any
consecutive twelve (12) month period, the Company may terminate this Agreement
effective on or after the expiration of such period (the “Disability Period”)
upon five (5) business days’ written notice to Executive specifying the
termination date (the “Disability Termination Date”).  Disability under this
paragraph shall be determined by a physician who shall be selected by the
Company and approved by Executive.  Such approval shall not be unreasonably
withheld or delayed, and a physician shall be deemed to be approved unless he or
she is disapproved in writing by Executive within ten (10) days after his or her
name is submitted.  The Company may obtain disability income insurance for the
benefit of Executive in such amounts as the Company may determine.  Executive
shall be entitled to receive his Salary payable for the remainder of the
Employment Period or one year, whichever is greater, at the rate in effect
immediately before such termination and any reimbursement of expenses due him
through the date of termination, except that Salary shall be offset by the
amount of any long term disability benefits the Company may have elected to
provide for him.


2.     Section 6 (Death) of the Agreement is hereby deleted and replaced in its
entirety with the following:


6.     Death.  In the event of the death of Executive during the Employment
Period, this Agreement and the employment of Executive hereunder shall terminate
on the date of death of Executive.  Executive’s heirs or legal representatives
shall be entitled to receive his Salary payable for the remainder of the
Employment Period or one year, whichever is greater, at the rate in effect
immediately before such termination and any reimbursement of expenses due him
through the date of termination.

 
3.     All other provisions of the Agreement shall remain in effect in
accordance with their terms.


AMTRUST NORTH AMERICA, INC.
 
By:
/s/ Stephen Ungar
 
/s/ Michael J. Saxon
 
Stephen Ungar
 
Michael J. Saxon
 
Secretary
   

 

--------------------------------------------------------------------------------


 